Citation Nr: 1206976	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to Type II diabetes mellitus, or due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

A February 2012 review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  In this regard, the Board notes that VA CAPRI records, including outpatient reports dated from March 7, 2011 to December 22, 2011, as well as a VA examination report of June 2011 are in the Veteran's VVA file and are not physically in the claims folder.  However, none of those records impact or pertain to the service connection claim for hypertension at issue on appeal.  The Board does note that the aforementioned records were obtained and reviewed in conjunction with the Veteran's March 2011 service connection claim for ischemic heart disease, which was granted in a May 2011 rating decision.  The Veteran and his representative have not contended or even suggested that hypertension is secondarily linked to ischemic heart disease, nor do the VVA records contain any indication of such a relationship.  

The Board also observes for purposes of clarification that the VVA file does not reflect that the Veteran undertook any action to appeal the June 2009 rating action denying service connection for erectile dysfunction.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and therefore in-service exposure to herbicides including Agent Orange is presumed.

2.  Hypertension is not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents during service in Vietnam. 

3.  Hypertension was not manifested during service or during the first post-service year; it is not shown to be causally or etiologically related to service including exposure to herbicides presumptively sustained therein

4.  The preponderance of the evidence of record is against a finding that the Veteran's hypertension is aggravated by (or otherwise related to) any service-connected disorder, including diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during active service, may not be presumed to have been so incurred, and is not secondarily related to a service connected condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in a letter dated in January 2007, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the January 2007 letter.  The RO adjudicated the claim in a Statement of the Case (SOC) issued in January 2009 and again in a Supplemental SOC (SSOC) issued in July 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  In this event, any defect in the timing of the notice is moot, harmless error and non-prejudicial, because as explained herein, the service connection claim is being denied and hence there is no disability rating or effective date to be assigned.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  The Board notes that subsequent to the SSOC issued in July 2009, additional evidence was added to the file which was accompanied by a waiver (see appellant's brief of January 2012).  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, a VA examination was conducted in July 2009.  The Veteran and his representative have not maintained that this examination was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  The file also contains a private medical reports and opinions dated in 2009.  

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

In January 2007, the Veteran filed an original service connection claim for hypertension, claimed as secondary to diabetes mellitus. 

The STRs include a February 1966 enlistment examination report which revealed that clinical evaluation of the lungs, chest and heart was normal and that a blood pressure reading of 136/80 was made.  A discharge examination report of February 1968 also reflected that clinical evaluation of the lungs, chest and heart was normal and showed that a blood pressure reading of 126/68 was made.  The records are entirely negative for any complaints, findings or diagnosis relating to hypertension.

VA medical records reflect that hypertension was diagnosed at least as early as 2000.  An entry dated in October 2006 indicates that the Veteran reported a recent diagnosis of diabetes mellitus Type II and expressed an interest in undergoing an Agent Orange physical examination.   

Private medical records dated in 2004 reflect that the Veteran was being treated for hypertension and hyperlipidemia.  An October 2006 record indicates that glucose testing was positive and that an assessment of diabetes mellitus, newly diagnosed, was made.  

A VA Agent Orange physical examination was conducted in January 2007.  A history of hyperlipidemia, hypertension and recently diagnosed diabetes was noted.  The report mentioned that the Veteran served in Vietnam from August 1966 to December 1967 and that he was in a bulk fuel battalion in the United States Marine Corps.  An assessment of Agent Orange exposure was made and in light of the diagnosis of diabetes, the Veteran was urged to file a service connection claim for this condition.  Hypertension, with an elevated blood pressure reading, was also assessed.  The file also contains an Agent Orange Registry Code Sheet received in January 2007, indicating that the Veteran's diagnosed conditions included hyperlipidemia and hypertension - onset in 1996, and diabetes mellitus Type II - onset in 2006.  

In a December 2007 rating action, service connection was established for diabetes mellitus associated with herbicide exposure.  

In a statement provided by the Veteran in 2009, he indicated that he felt that his hypertension was being aggravated by his service-connected diabetes.  In addition, an undated VA record was provided for the file indicating that hypertension was assessed and noting that given his diabetes, the Veteran needed to have better control of this condition; the record reflects that his medication was adjusted to improve blood pressure control.  

A VA hypertension examination was conducted in July 2009 and the claims file was reviewed.  Pertinent VA and private medical records dated from 2000 forward were summarized.  On examination, blood pressure readings of 190/100; 180/90; and 180/86, were made.  The examiner indicated that the Veteran had primary essential hypertension which was well documented to be a pre-existing condition.  It was noted that there had been fluctuations in blood pressure control and episodes of elevation during the years preceding the diagnosis of diabetes.  The examiner specifically made note of a record from 2000 reflecting that the Veteran had been on 3 different classes of medications simultaneously to lower blood pressure.  The examiner also observed that VA records documented a positive family history of hypertension and revealed that the Veteran's weight had increased over time, making blood pressure more difficult to control.  The examiner commented that there was no diagnosis of renovascular hypertension or diabetic nephropathy reported and then opined: "Thus, at this time, there is no evidence of aggravation of vet's BP treatment by his more recent diagnosis of diabetes."  The examiner concluded with the following statement:  "The manifestations and fluctuations of vet's blood pressure are related to the natural headache his primary essential hypertension, aggravated by increasing weight."

The file also contains three identical forms, each dated December 8, 2009, and signed by a family nurse practitioner (FNP).  One section in the form includes a list of boxes that may be checked to identify complications due to diabetes.  On each form, there is an "X" in the box next to "cardiovascular".  The nature of the cardiovascular complications was not specified.  In the portion of each of the forms for "Remarks", the FNP has included comments that differ slightly from form to form.  On one form, the FNP stated "[i]t is my belief that the patient's type two diabetes is adversely affecting his hypertension".  On a second, the FNP indicated that the "hypertension is being negatively impacted by his type 2 diabetes".  On the third, the FNP opined that the Veteran's "hypertension is being aggravated by his type 2 diabetes".  None of these forms contains any elaboration or discussion of any rationale behind the opinions.  These forms were accompanied by a waiver of initial consideration by the RO (see January 2012 appellant's brief).  

Analysis

The Veteran maintains that service connection is warranted for hypertension.  His primary contention is that hypertension is secondarily related to service-connected diabetes mellitus Type II, or that in the alternative it is related to herbicide exposure in service.  

Applicable law provides that service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or a disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic diseases, such as a cardiovascular disorder - including hypertension, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical criteria relevant to rendering a diagnosis of hypertension for VA purposes is governed by VA Training Letter 00-07 (July 17, 2000), which states that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg. 

Indisputably, the record contains medical evidence of currently diagnosed hypertension, as shown by a VA examination report of 2009, and as also established by prior VA and private medical records.  

The remaining question is whether or not currently manifested hypertension was incurred during or as a result of the Veteran's active military service, presumptively or otherwise, or is secondarily related to a service-connected disorder by virtue of causation or aggravation.

As an initial matter, there is no indication of in-service incurrence of hypertension, nor has the Veteran so contended.  His service treatment records (STRs) are silent for any indication of treatment for hypertension, clinical diagnoses of hypertension, or other clinical indications such as high blood pressure.  At the time of his separation examination, a normal blood pressure reading of 126/68 was made and the lungs, chest, and heart were described as normal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The fact that the STRs and separation examination report failed to include a diagnosis or reference to hypertension weighs heavily against the claim based on the theory of direct service incurrence.

The record also fails to show that hypertension manifested to a degree of 10 percent by March 1969 (within the first year following his active duty service discharge, in March 1968), nor does the Veteran specifically maintain that it manifested during this time frame.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  No such evidence has been presented in this case.  In fact, clinical evidence reflects that hypertension was initially identified/diagnosed in or around 1996, decades after the Veteran's discharge from service.  Accordingly, service connection on a presumptive is not established under 38 C.F.R. §§ 3.307, 3.309. 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

With respect to the theory of direct service incurrence, the evidence of record does not establish that the Veteran currently has hypertension which is etiologically or causally associated with service.  Specifically, there has been no medical evidence or opinion provided which causally relates the Veteran's period of military service to his currently diagnosed hypertension.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 Fed. Cir. 1998).  

Records reflect that the initial clinical diagnosis of hypertension was made in 1996, nearly 30 years after the Veteran's separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no evidence of a chronic disability (hypertension) during the Veteran's period of active service, or of continuity of symptomatology after his period of active service, nor does the Veteran so maintain.  Hence, continuity and chronicity of symptoms of hypertension is not established in this case.  

The Board has also considered whether the Veteran's hypertension could be due to exposure to Agent Orange.  Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Veteran's service personnel records reveal that he served in Vietnam from August 1966 to September 1967.  He is therefore presumed to have been exposed to Agent Orange. 

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202 (August 31, 2010). 

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma-Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

However, for purposes of the aforementioned section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  Accordingly, the criteria for presumptive service connection for hypertension on the basis of herbicide exposure have not been satisfied.

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, as mentioned previously, no competent lay or medical evidence or opinion has been provided in this case establishing or even suggesting that an etiological link exists between hypertension initially diagnosed decades after service and herbicide exposure, sustained on a presumptive basis therein.  

The Veteran's primary contention is that there is a secondary relationship between currently diagnosed hypertension and service-connected diabetes mellitus.  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service- connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to Wallin element (1), evidence of current disability, VA medical records establish that hypertension was diagnosed as early as 1996, with diagnoses of both hypertension and essential hypertension subsequently made.  Wallin element (1) is accordingly satisfied.  With respect to Wallin element (2), service-connected disability, the Veteran is service-connected for diabetes mellitus.  Wallin element (2) is accordingly satisfied. 

In this case, the third part of the Wallin analysis, nexus evidence, is lacking.  Simply put, the preponderance of the evidence of record is against a finding that the Veteran's hypertension is aggravated by (or otherwise related to) his service-connected diabetes mellitus.   A VA doctor specifically addressed this question in the report of a July 2009 examination.  After reviewing the claims file and examining the Veteran, the VA doctor gave her medical opinion that there was no evidence indicating that the Veteran's hypertension was aggravated by more recently diagnosed diabetes mellitus.  The doctor noted the Veteran's weight and family history, she pointed out that there was no diagnosis of renovascular hypertension or diabetic neuropathy, and she concluded that the manifestations and fluctuations of the Veteran's blood pressure are not related to service-connected diabetes mellitus, but rather to the natural history of his primary essential hypertension, aggravated by increasing weigh.  In addition to the question of aggravation, the examiner also addressed the question of whether hypertension could have been caused by diabetes mellitus.  Causation was incidentally addressed based on the examiner's determination that a diagnosis of hypertension pre-existed the diagnosis of diabetes (and that as such causation was not a viable theory of entitlement).  The conclusions made by the VA examiner were based on review of the Veteran's medical history and clinical records and findings, as well as on her examination of the Veteran and her own clinical experience and knowledge as a doctor.  This evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  It is far more probative than any other medical or lay evidence in the file regarding causation and aggravation.  

The Board acknowledges that the file contains the three nearly identical December 2009 forms signed by an FNP, that each contained a check next to a box indicating that the Veteran had cardiovascular complications (unspecified) which were due to diabetes mellitus.  These forms also contain remarks indicating that the Veteran's hypertension was being negatively impacted and aggravated by diabetes; and that his diabetes was adversely affecting his hypertension.  These forms include no explanation or rationale supporting the nurse practitioner's remarks, and therefore have little probative value.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The December 2009 forms with remarks from a FNP were not substantiated by any supporting explanation or clinical data, and at least one opinion was merely speculative, lacking any actual evidence or indication that hypertension was in fact worsening over time.  For this reason alone, the three December 2009 forms with remarks carry very little probative weight.   

Moreover, there is no indication that the Veteran's medical history and/or prior clinical records were reviewed by the FNC in conjunction with the remarks  provided in the December 2009 forms.  The remarks lack any rationale, they do not come after any apparent examination, and they lack any indication as to what sort of history was reviewed by the FNC prior to making them.  

The VA doctor's July 2009 findings, opinion and conclusion are by far the most probative evidence in this case as to the question of any nexus between hypertension and diabetes mellitus.  The evidence from the July 2009 report is far more probative than anything that can be gleaned from the three December 2009 forms.  The July 2009 opinion came from a doctor, with more years of medical training than an FNC.  The July 2009 report includes an indication that the claims file and the Veteran's history were reviewed prior to the examination and contemplated in the ultimate opinion.  There is no indication what went into the formation of the remarks in the December 2009 forms.  The July 2009 opinion is supported by a complete rationale, while the December 2009 remarks contain no rationale or explanation.  Simply put, the weight of the evidence is against a finding that hypertension is due to or aggravated by service-connected diabetes mellitus. 

To the extent that the Veteran himself asserts he suffers from an hypertension secondary to a service-connected disorder, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to such a cause.  While he is certainly competent to provide information regarding symptoms and a medical history as occurred in service and after service, there is no indication that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link his claimed hypertension on a secondary basis to a service-connected disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.



ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


